UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4988



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FRED NEAL, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-02-23)


Submitted:   May 20, 2003                  Decided:    June 19, 2003


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte, North Carolina,
for Appellant.    Robert John Gleason, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Fred Neal, Jr., appeals his conviction and sentence for two

counts    of   possession     of    a    firearm      by    a   convicted    felon,     in

violation of 18 U.S.C. § 922(g)(1) (2000).                      Neal’s attorney has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), raising one issue but stating that, in his view, there are

no meritorious grounds for appeal.               Although notified of his right

to do so, Neal has not filed a pro se supplemental brief.                         Finding

no reversible error, we affirm.

        In the Anders brief, counsel questions whether the district

court     erred   in    sentencing         Neal      to     ninety-six       months     of

imprisonment.      We find that we have no authority to review the

district court’s decision to sentence Neal to ninety-six months

because this sentence is within the guideline range and is below

the   statutory    maximum     sentence        of    ten    years.     See    8    U.S.C.

§ 924(a)(2) (2000) (setting forth statutory maximum).                             Because

Neal’s    sentence     does   not       exceed      the    maximum   allowed      by   the

Guidelines or statute, we will not review it on appeal.                      See United

States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990) (finding

challenge to court’s exercise of discretion in setting a sentence

within a properly calculated guideline range not addressable on

appeal).

      In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.                           We


                                           2
therefore affirm Neal’s conviction and sentence.                   This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such petition would be frivolous, then

counsel   may   move    in   this    court   for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and    argument   would    not   aid   the

decisional process.




                                                                       AFFIRMED




                                        3